Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 10/24/2022 and Request for Continued Examination 11/11/2022.
Claims 1-22 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the corresponding structure of the processing unit, in at least ¶ [0018], as “As illustrated in Figure 1, the hardware devices 116-1 to 116-N can be coupled to a processing unit 110. The processing unit 110 can be any type of processor, combination of co-processors, or the like that can be configured to perform processing operations corresponding to workloads (e.g., tasks and/or functions) performed by the hardware devices 116-1 to 116-N. Non-limiting examples of processing unit 110 can include a full-Linux capable, cache-coherent 64-bit RISC-V processor, a U54-MC computing core, or other processing device configured to perform processing operations corresponding to workloads performed by the hardware devices 116-1 to 116-N. Non-limiting examples of hardware devices 116-1 to 116-N can include hardware accelerators, arithmetic logic units, graphics processing units, cryptographic acceleration units, neuromorphic processors, or other hardware devices that are provided in the computing system 100 to carry out specified workloads for the computing system”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-8 are directed to methods and fall within the statutory category of processes; Claims 9-16 are directed to apparatuses and claims 17-22 are directed to systems and fall within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claim 1: The limitations of “monitoring workload characteristics associated with execution of workloads by a plurality of hardware devices; determining particular characteristics corresponding to a workload processed by at least one of the hardware devices; performing an action to determine that a particular hardware device exhibits higher performance in executing the workload than a different hardware device; and allocating a subsequent workload that has characteristics corresponding to the workload exhibiting the particular characteristics to the hardware device that exhibits higher performance in executing the workload than a different hardware device”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate execution of workloads and mentally determine workload/hardware characteristics based on the monitoring using observation, judgement and evaluation. Moreover, a person can think about this observation, judgement and evaluation and further mentally evaluate the higher performing device. Lastly, in response to determination of the higher performing device, a person can mentally allocate (mentally assign) a workload to the higher performing device.
Claim 9: The limitations of “receive information indicative of at least one processing characteristic of one or more of the plurality of hardware devices, wherein the processing characteristic corresponds to a workload processed by at least one of the plurality of hardware devices; process the information indicative of the at least one processing characteristic to determine a performance characteristic of the one or more hardware devices to determine that a particular hardware device exhibits higher performance in executing the workload than a different hardware device of the plurality of hardware devices; and allocate a subsequent workload to the particular hardware device that exhibits higher performance in executing the workload than a different hardware device of the plurality of hardware devices based, at least in part, on the determined performance characteristic of the one or more hardware devices”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate execution of workloads and mentally determine workload/hardware characteristics based on the monitoring using observation, judgement and evaluation. Moreover, a person can think about this observation, judgement and evaluation and further mentally evaluate the higher performing device. Lastly, in response to determination of the higher performing device, a person can mentally allocate (mentally assign) a workload to the higher performing device.
Claim 17: The limitations of “analyze a plurality of workloads processed by the first hardware device and the second hardware device to determine a set of processing characteristics of the plurality of workloads for the first hardware device and the second hardware device; generate a command containing information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device and the second hardware device; transfer the command containing the information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device and the second hardware device to circuitry external to the first hardware device; receive a command to allocate a subsequent workload to the first hardware device or the second hardware device, or both; and allocate the subsequent workload to the first hardware device or the second hardware device, or both that exhibits higher performance in executing the workload than a different hardware device based, at least in part, on the received command”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate execution of workloads and mentally determine workload/hardware characteristics based on the monitoring using observation, judgement and evaluation. Moreover, a person can think about this observation, judgement and evaluation and further mentally evaluate the higher performing device. Lastly, in response to determination of the higher performing device, a person can mentally allocate (mentally assign) a workload to the higher performing device. The generating and transferring of commands, but for the recitation of generic computing components, is merely controlling the flow of otherwise mental logic from one mental process to the next in ultimately determining the mental allocation (mental assignment).
Therefore, Yes, claims 1, 9 and 17 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 9 and 17: The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements – “a processing unit”, “hardware devices” and “circuitry” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the claims recite the following additional elements – “a processing unit separate from a host”, “a first hardware device separate from a host” and “a second hardware device separate from the host” which are merely recitations of field of use/technological environment (see MPEP § 2106.05(b)). Further, the claims recite the following additional elements – “in the absence of signaling associated with the host” and “” as part of a test operation conducted using the first hardware device and the second hardware device” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)).
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claim 1 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 9 and 17: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 9 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claim 2, they recite additional abstract idea recitations of “”wherein the action to determine that the particular hardware device exhibits higher performance comprises identifying at least one of a number of operations, a processing speed, a throughput, an energy per bit, or any combination thereof, of the particular hardware device relative to another hardware device of the plurality” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the performance of hardware devices on the basis of these metrics. Further, claim 2 recites “wherein the plurality of hardware devices comprises at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator, or any combination thereof, and” which are merely generic computing components/functions (See MPEP § 2106.05(b)) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 2 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 2 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional abstract idea recitations of “performing the action to determine that the particular hardware device exhibits the higher performance by processing, by the processing unit, information indicative of at least one processing characteristic corresponding to a workload processed by the at least one of the hardware devices” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the hardware device performance in view of a workload processing characteristic. Further, claim 3 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 3 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 4, it recites additional abstract idea recitations of “wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally allocate/assign a workload to the higher performing device. Further, claim 4 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 4 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 4 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 5, it recites additional abstract idea recitations of “wherein allocating the subsequent workload further comprises allocating, by the different hardware device, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload based, at least in part, on receipt of a command to execute the subsequent workload generated by the processing unit” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally allocate/assign a workload to the higher performing device. Moreover, the command, but for the recitation of generic computing components, is merely controlling the flow of otherwise mental logic from one mental process to the next in ultimately determining the mental allocation (mental assignment). Further, claim 5 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 5 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 5 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional abstract idea recitations of “wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload and at least one other hardware device” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally allocate/assign a workload to multiple devices. Further, claim 6 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7 and 10, it recites additional abstract idea recitations of “generating, by the processing unit, a ranking for each of the plurality of hardware devices based on the particular characteristics corresponding to the workload processed by the hardware devices; and allocating the subsequent workload to the plurality of hardware devices based, at least in part, on the generated ranking” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate an order/ranking of the performance of devices and mentally allocate/assign a workload to a device in view of the ranking. Further, claim 7 and 10 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 7 and 10 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 7 and 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional abstract idea recitations of “determining, by the processing unit that a highest ranked hardware device is unable to process the subsequent workload; and allocating the subsequent workload to a second highest ranked hardware device based, at least in part, on the determination” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate an order/ranking of the performance of devices and mentally allocate/assign a workload to the second ranked device in view of the first ranked device being mentally evaluated as unable to process the workload. Further, claim 8 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional abstract idea recitations of “wherein the at least one processing characteristic includes information corresponding to a processing performance exhibited by the one or more of the plurality of hardware device components in processing a particular type of workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance based on a type of workload. Further, claim 11 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 12, it recites additional abstract idea recitations of “wherein the processing unit is configured to send a command generated based on the determined performance characteristic of the one or more hardware devices to cause the one or more hardware devices to distribute the allocated workload amongst the one or more devices” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to multiple devices. Moreover, the command, but for the recitation of generic computing components, is merely controlling the flow of otherwise mental logic from one mental process to the next in ultimately determining the mental allocation (mental assignment). Further, claim 12 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 12 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 12 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 13, it recites additional abstract idea recitations of “wherein the one or more hardware devices to which the workload is allocated is configured to allocate a portion of the workload to a hardware device that is different than the one or more hardware devices to which the workload is allocated” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to multiple devices. Further, claim 13 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 13 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 13 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 14, it recites additional element recitations of “wherein the workload is performed as part of a machine learning operation” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 14 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 14 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 14 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 15, it recites additional abstract idea recitations of “determine that a subsequent workload that is different in scope than the workload allocated to the one or more hardware devices is to be executed; and allocate the subsequent workload to a different one of the one or more hardware devices based, at least in part, on the determined performance characteristic of the different one of the one or more hardware devices” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to multiple devices based on mentally evaluating that the scope of the workload is different than a previous workload. Further, claim 15 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 15 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 15 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 16, it recites additional element recitations of “wherein the one or more hardware devices comprises at least one of a hardware accelerator, arithmetic logic units, neuromorphic processor, or cryptographic accelerator, or any combination thereof” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 16 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 16 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 16 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 18, it recites additional abstract idea recitations of “wherein the allocated workload is a workload executed subsequent to the plurality of workloads, and wherein the first hardware device is further configured to: receive the command to allocate the workload executed subsequent to the plurality of workloads; and allocate the workload executed subsequent to the plurality of workloads to the first hardware device or the second hardware device, or both based, at least in part, on the received command” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to one or multiple devices. Moreover, the command, but for the recitation of generic computing components, is merely controlling the flow of otherwise mental logic from one mental process to the next in ultimately determining the mental allocation (mental assignment). Further, claim 18 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 18 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 18 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 19, it recites additional element recitations of “wherein the allocated workload is processed by the first hardware device or the second hardware device, or both, as part of a test operation conducted using the first hardware device or the second hardware device, or both” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Moreover, testing an allocation may also be a mental process merely thinking about and evaluating the implications for assigning a workload to one hardware device or another. Further, claim 19 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 19 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 19 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 20, it recites additional abstract idea recitations of “divide the workload into at least two sub-workloads; allocate a first sub-workload to the first hardware device; allocate a second sub-workload to the second hardware device; and cause the first hardware device and the second hardware device to process the first and second sub-workloads substantially concurrently” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to multiple devices that execute concurrently. Further, claim 20 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 20 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 20 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 21, it recites additional abstract idea recitations of “wherein the first hardware device is configured to allocate a portion of the workload to the second hardware device” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally allocate/assign a workload to a device. Further, claim 21 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 21 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 21 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 22, it recites additional abstract idea recitations of “wherein the workload is allocated to the first hardware device, and wherein the first hardware device is configured to: determine that processing the workload will consume greater than a threshold amount of processing resources, will take longer than a threshold time period to complete, or both; and re-allocate the workload to the second hardware device in response to the determination” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and evaluate whether a workload will exceed a threshold of resource consumption or time and mentally re-allocate/mentally re-assign the workload to another device. Further, claim 22 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 22 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 22 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-22 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) in view of Capps, JR. et al. Pub. No. US 2010/0153956 A1 (hereafter Capps).

With regard to claim 1, Ginzton teaches a method, comprising: monitoring, by a processing unit (FIG. 1 is a block diagram of a host server that provides virtualization technology by supporting one or more virtual machines ("VM"s), and that can be used to implement one embodiment. Host 10 includes a bus 13 or other communication mechanism for communicating information among the components of host 10. Host 10 further includes a processor 12 for processing information. Processor 12 may be any type of general or specific purpose processor. In one embodiment, processor 12 is one or more x86 architecture-based processors. Host 10 further includes a memory 14 for storing information and instructions to be executed by processor 12 in at least ¶ [0007] and speculative resource scheduler in at least Fig. 2 and ¶ [0014]), workload characteristics associated with execution of workloads by a plurality of hardware devices (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023]);
determining, by the processing unit, particular characteristics corresponding to a workload processed by at least one of the hardware devices (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to that secondary host make its processor or network utilization go closer/farther towards a desired target); (2) the target VM measured at the hardware level (e.g., does the secondary VM execute more processor instructions or disk I/O operations, or fewer, compared to the primary VM it was migrated from) in at least ¶ [0023]); performing, by the processing unit, an action to determine that a particular hardware device exhibits higher performance in executing the workload than a different hardware device (At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host in at least ¶ [0024]); and
Ginzton teaches monitoring and scheduling workloads by a processing unit, see above, but does not specifically teach that the processing unit is separate from a host. However, Ginzton also teaches monitoring and scheduling processing unit separate from a host (A speculative resource scheduler 84 is coupled to hosts 102-104 via network link 100. Speculative resource scheduler 84 includes a processor 80 coupled to a memory 85. Processor 80 can be any type of processor similar to processor 12 of FIG. 1, and memory 85 can be any type of computer readable media similar to memory 14 of FIG. 1. Memory 85 includes a speculative resource scheduling module 86, which includes instructions that when executed by processor 80, schedules VMs on different hosts within a logical resource pool on a speculative basis in at least ¶ [0014]), wherein the monitoring and scheduling separate from a host is scheduling of VMs rather than the workloads therein.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring and scheduling VMs separate from a host of Ginzton with the monitoring and scheduling of workloads of Ginzton resulting in a system in which the monitoring and scheduling of workloads is moved from being performed at the host to being performed separate from the host as in the VM scheduling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of better leveraging available infrastructure and pooled resources by moving workload scheduling separate from the host and allowing for better selection of hosts for monitoring and scheduling of both VMs and their workloads (see at least Ginzton ¶ [0002] and ¶ [0023]).
allocating a workload in the absence of signaling associated with the host (At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host. However, unlike known migration techniques, this migration will appear to be nearly instantaneous to the scheduler since the migrated VM was already running on the secondary host when the decision to migrate was made in at least ¶ [0024], Examiner notes the workload of the VM 150 has been allocated to another host. Further, the allocation has been performed in the absence of signaling from the host or another host, the speculative execution and decision of host on which to allocate the workload is made by the Speculative Resource Scheduler 84 (see also FIG. 3 is a flow diagram of the functionality of speculative resource scheduler 84 in at least ¶ [0019] and Fig. 3))
Ginzton teaches monitoring a workload and comparing performance of the workload on different hardware devices and determining the higher performing device but does not specifically teach allocating a subsequent workload, similar to the workload, to the same hardware device as the workload.
However, in analogous art Capps teaches allocating a subsequent workload that has characteristics corresponding to the workload exhibiting the particular characteristics to the hardware device that exhibits higher performance in executing the workload than a different hardware device in the absence of signaling associated with the host (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the instruction set for the processing unit associated with the performance sensor 236 and stores an instruction set identifier, workload characteristic and performance metric for each instruction set and analyzed processing unit in a performance analyzer database. Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set in at least ¶ [0020], Examiner notes that the processing units 210, 212, and 214, hosts, do not signal for allocation of a subsequent workload. At best, performance sensors supply data to the performance analyzer 234, however, it is the performance analyzer 243 and workload scheduler 232 which signal allocation of subsequent workloads based on their analysis and characteristics they stored).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, similar to the workload, to the same hardware device as the workload of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and allocates workloads sharing characteristics with the workload to the same hardware device, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads which still share similar characteristics (see at least Capps ¶ [0020] and ¶ [0008]).

With regard to claim 2, Ginzton teaches wherein the action to determine that the particular hardware device exhibits higher performance comprises identifying at least one of a number of operations, a processing speed, a throughput, an energy per bit, or any combination thereof, of the particular hardware device relative to another hardware device of the plurality (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to that secondary host make its processor or network utilization go closer/farther towards a desired target); (2) the target VM measured at the hardware level (e.g., does the secondary VM execute more processor instructions or disk I/O operations, or fewer, compared to the primary VM it was migrated from) in at least ¶ [0023]).
Ginzton does not specifically teach specialized processors comprising at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator.
However, in analogous art Capps teaches wherein the plurality of hardware devices comprises at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator, or any combination thereof (FIG. 2 depicts a multi-processor system having at least three processing units 210, 212 and 214, with each having heterogeneous workload processing characteristics represented by differing proportions of physical hardware logic … processing unit 214 includes a number of specialized functional elements designed to more efficiently perform specialized tasks, such as a video engine 224, a crypto engine 226 and a vector engine 228 in at least ¶ [0019]), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the specialized processors of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and between differing general purpose and specialized processors, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads  as well as more efficiently executing workloads of specialized functions (see at least Capps ¶ [0019] - [0020] and ¶ [0008]).

With regard to claim 3, Ginzton teaches performing the action to determine that the particular hardware device exhibits the higher performance by processing, by the processing unit, information indicative of at least one processing characteristic corresponding to a workload processed by the at least one of the hardware devices (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023] and in at least ¶ [0024]).

With regard to claim 4, Capps teaches wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload (Thus, any processing unit in the system can execute workloads but scheduling workloads to processing units that have similar processing characteristics results in a more efficient execution. To accomplish efficient workload scheduling, processing characteristics of an instruction set are determined and then a processing unit having similar characteristics is used to execute the instruction set … Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set in at least ¶ [0020]).

With regard to claim 5, Ginzton teaches wherein allocating a workload further comprises allocating, by the different hardware device, the workload to the hardware device that exhibits the higher performance in executing the workload based, at least in part, on receipt of a command to execute the workload generated by the processing unit (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration. Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information in at least ¶ [0018] and
Speculative resource scheduler 84 includes a processor 80 coupled to a memory 85. Processor 80 can be any type of processor similar to processor 12 of FIG. 1, and memory 85 can be any type of computer readable media similar to memory 14 of FIG. 1. Memory 85 includes a speculative resource scheduling module 86, which includes instructions that when executed by processor 80, schedules VMs on different hosts within a logical resource pool on a speculative basis in at least ¶ [0014], Examiner notes that the speculative resource scheduler is not “the different hardware device”, which in the context of Ginzton would be one of the other hosts 102-104, however, the speculative resource scheduler is merely instructions stored in memory executed by a processor. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that this speculative resource scheduler, could be implemented on one of the hosts 102-104, see at least ¶ [0007] – [0008], the hosts also comprise processor, memory, instructions. Therefore, this is a merely a simple substitution of the performance of the functionality of the speculative resource scheduler at a host 102-104 instead. Examiner further notes this presents no burden and would have yielded predictable results as each of the speculative resource scheduler 84, hosts 102-104 and central disk 88 are connected, see Fig. 2, therefore, a person having ordinary skill in the art could have reasonably moved the instructions for this functionality to a host 102-104 and achieved the same functionality but at “the different hardware device”).
Capps teaches wherein allocating the subsequent workload further comprises allocating the subsequent workload to the hardware device that exhibits the higher performance in executing the workload (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the instruction set for the processing unit associated with the performance sensor 236 and stores an instruction set identifier, workload characteristic and performance metric for each instruction set and analyzed processing unit in a performance analyzer database. Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set in at least ¶ [0020], Examiner directs attention to the combination set forth in the independent claim)

With regard to claim 6, Capps teaches wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload and at least one other hardware device (At step 304, a determination is made of whether a pending instruction set has a stored workload characteristic for use in assigning the instruction set to a processing unit with a similar workload characteristic. If not, the process continues to step 306 to have the instruction set execute on heterogeneous processing units and step 308 to store performance metrics from the processing units. At step 310, the instruction set is scheduled to execute on a processing unit having similar workload characteristics based on previously stored workload characteristics or newly generated workload characteristics in at least ¶ [0023]).

With regard to claim 9, Ginzton teaches an apparatus, comprising: a processing unit (FIG. 1 is a block diagram of a host server that provides virtualization technology by supporting one or more virtual machines ("VM"s), and that can be used to implement one embodiment. Host 10 includes a bus 13 or other communication mechanism for communicating information among the components of host 10. Host 10 further includes a processor 12 for processing information. Processor 12 may be any type of general or specific purpose processor. In one embodiment, processor 12 is one or more x86 architecture-based processors. Host 10 further includes a memory 14 for storing information and instructions to be executed by processor 12 in at least ¶ [0007] and speculative resource scheduler in at least Fig. 2 and ¶ [0014]) coupleable to a plurality of hardware devices (hosts 102-104 in at least Fig. 2 and ¶ [0007] – [0008]),
wherein the processing unit configured to: receive information indicative of at least one processing characteristic of one or more of the plurality of hardware devices, wherein the processing characteristic corresponds to a workload processed by at least one of the plurality of devices (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to that secondary host make its processor or network utilization go closer/farther towards a desired target); (2) the target VM measured at the hardware level (e.g., does the secondary VM execute more processor instructions or disk I/O operations, or fewer, compared to the primary VM it was migrated from) in at least ¶ [0023]); process the information indicative of the at least one processing characteristic to determine a performance characteristic of the one or more hardware devices to determine that a particular hardware device exhibits higher performance in executing the workload than a different hardware device of the plurality of hardware devices (At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host in at least ¶ [0024]); and
allocate a workload to the particular hardware device based, at least in part, on the determined performance characteristic of the one or more hardware devices (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023] and At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host in at least ¶ [0024]).
Ginzton teaches monitoring and scheduling workloads by a processing unit, see above, but does not specifically teach that the processing unit is separate from a host. However, Ginzton also teaches monitoring and scheduling processing unit separate from a host (A speculative resource scheduler 84 is coupled to hosts 102-104 via network link 100. Speculative resource scheduler 84 includes a processor 80 coupled to a memory 85. Processor 80 can be any type of processor similar to processor 12 of FIG. 1, and memory 85 can be any type of computer readable media similar to memory 14 of FIG. 1. Memory 85 includes a speculative resource scheduling module 86, which includes instructions that when executed by processor 80, schedules VMs on different hosts within a logical resource pool on a speculative basis in at least ¶ [0014]) and coupleable to a plurality of hardware devices (hosts 102-104 in at least Fig. 2 and ¶ [0007] – [0008]), wherein the monitoring and scheduling separate from a host is scheduling of VMs rather than the workloads therein.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring and scheduling VMs separate from a host of Ginzton with the monitoring and scheduling of workloads of Ginzton resulting in a system in which the monitoring and scheduling of workloads is moved from being performed at the host to being performed separate from the host as in the VM scheduling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of better leveraging available infrastructure and pooled resources by moving workload scheduling separate from the host and allowing for better selection of hosts for monitoring and scheduling of both VMs and their workloads (see at least Ginzton ¶ [0002] and ¶ [0023]).
allocating a workload in the absence of signaling associated with the host (At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host. However, unlike known migration techniques, this migration will appear to be nearly instantaneous to the scheduler since the migrated VM was already running on the secondary host when the decision to migrate was made in at least ¶ [0024], Examiner notes the workload of the VM 150 has been allocated to another host. Further, the allocation has been performed in the absence of signaling from the host or another host, the speculative execution and decision of host on which to allocate the workload is made by the Speculative Resource Scheduler 84 (see also FIG. 3 is a flow diagram of the functionality of speculative resource scheduler 84 in at least ¶ [0019] and Fig. 3))
Ginzton teaches monitoring a workload and comparing performance of the workload on different hardware devices and determining the higher performing device but does not specifically teach allocating a subsequent workload, similar to the workload, to the same hardware device as the workload.
However, in analogous art Capps teaches allocate a subsequent workload to the particular hardware device that exhibits higher performance in executing the workload than a different hardware device of the plurality of hardware devices based, at least in part, on the determined performance characteristic of the one or more hardware devices in the absence of signaling associated with the host (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the instruction set for the processing unit associated with the performance sensor 236 and stores an instruction set identifier, workload characteristic and performance metric for each instruction set and analyzed processing unit in a performance analyzer database. Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set in at least ¶ [0020], Examiner notes that the processing units 210, 212, and 214, hosts, do not signal for allocation of a subsequent workload. At best, performance sensors supply data to the performance analyzer 234, however, it is the performance analyzer 243 and workload scheduler 232 which signal allocation of subsequent workloads based on their analysis and characteristics they stored).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, similar to the workload, to the same hardware device as the workload of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and allocates workloads sharing characteristics with the workload to the same hardware device, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads which still share similar characteristics (see at least Capps ¶ [0020] and ¶ [0008]).

With regard to claim 11, Ginzton teaches wherein the at least one processing characteristic includes information corresponding to a processing performance exhibited by the one or more of the plurality of hardware device components in processing a particular type of workload (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023]  and in at least ¶ [0024]).

With regard to claim 15, Ginzton teaches the apparatus of claim 9,
Ginzton teaches monitoring a workload and comparing performance of the workload on different hardware devices and determining the higher performing device but does not specifically teach allocating a subsequent workload, different in scope to the workload, to a different hardware device as the workload.
However, in analogous art Capps teaches wherein the processing unit is configured to: determine that a subsequent workload that is different in scope than the workload allocated to the one or more hardware devices is to be executed; and allocate the subsequent workload to a different one of the one or more hardware devices based, at least in part, on the determined performance characteristic of the different one of the one or more hardware devices (Each of processing units 210, 212 and 214 has a general purpose design that runs common instruction sets, however each processing unit 210, 212 and 214 has heterogeneous characteristics that provide varying performances for a given instruction set depending upon similarities and differences of the processing unit and instruction set processing characteristics. By leveraging a synergistic hardware and software design, heterogeneous general purpose processing units execute a homogeneous instruction set so that automated performance sensing associated with each processing unit determines which processing unit most efficiently executes the instruction set in at least ¶ [0018]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, different in scope to the workload, to a different hardware device as the workload of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and allocates workloads with differing characteristics with the workload to the differing hardware devices, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads which have differing characteristics (see at least Capps ¶ [0018] and ¶ [0008]).

With regard to claim 16, Ginzton teaches the apparatus of claim 9,
Ginzton does not specifically teach specialized processors comprising at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator.
However, in analogous art Capps teaches wherein the one or more hardware devices comprises at least one of a hardware accelerator, arithmetic logic units, neuromorphic processor, or cryptographic accelerator, or any combination thereof (FIG. 2 depicts a multi-processor system having at least three processing units 210, 212 and 214, with each having heterogeneous workload processing characteristics represented by differing proportions of physical hardware logic … processing unit 214 includes a number of specialized functional elements designed to more efficiently perform specialized tasks, such as a video engine 224, a crypto engine 226 and a vector engine 228 in at least ¶ [0019]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the specialized processors of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and between differing general purpose and specialized processors, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads  as well as more efficiently executing workloads of specialized functions (see at least Capps ¶ [0019] - [0020] and ¶ [0008]).

With regard to claim 17, Ginzton teaches a system, comprising: a first hardware device; and a second hardware device communicatively coupled to the first hardware device (FIG. 1 is a block diagram of a host server that provides virtualization technology by supporting one or more virtual machines ("VM"s), and that can be used to implement one embodiment. Host 10 includes a bus 13 or other communication mechanism for communicating information among the components of host 10. Host 10 further includes a processor 12 for processing information. Processor 12 may be any type of general or specific purpose processor. In one embodiment, processor 12 is one or more x86 architecture-based processors. Host 10 further includes a memory 14 for storing information and instructions to be executed by processor 12 in at least ¶ [0007] and speculative resource scheduler in at least Fig. 2 and ¶ [0014] and hosts 102-104 in at least Fig. 2 and ¶ [0007] – [0008]),
wherein the first hardware device is configured to, as part of a test operation conducted using the first hardware device and the second hardware device (FIG. 3 is a flow diagram of the functionality of speculative resource scheduler 84 or other resources of the logical resource pool when speculatively scheduling resources within the logical resource pool of FIG. 2 in accordance with one embodiment in at least ¶ [0019] and Fig. 3, Examiner notes that speculative processing is a test operation testing the hardware devices as to which is more advantageous):
analyze a plurality of workloads processed by the first hardware device and the second hardware device to determine a set of processing characteristics of the plurality of workloads for the first hardware device and the second hardware device (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023] and in at least ¶ [0024]);
generate a command containing information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device and the second hardware device (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to that secondary host make its processor or network utilization go closer/farther towards a desired target); (2) the target VM measured at the hardware level (e.g., does the secondary VM execute more processor instructions or disk I/O operations, or fewer, compared to the primary VM it was migrated from) in at least ¶ [0023] and speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts in at least ¶ [0018]); transfer the command containing the information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device and the second hardware device to circuitry external to the first hardware device (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration. Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information in at least ¶ [0018]);
receive a command to allocate a workload to the first hardware device or the second hardware device, or both; and allocate the workload to the first hardware device or the second hardware device, or both that exhibits higher performance in executing the workload than a different hardware device based, at least in part, on the received command (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023] and At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host in at least ¶ [0024]).
Ginzton teaches monitoring and scheduling workloads by a processing unit, see above, but does not specifically teach that the processing unit is separate from a host. However, Ginzton also teaches monitoring and scheduling a first hardware device separate from a host; and a second hardware device separate from the host (A speculative resource scheduler 84 is coupled to hosts 102-104 via network link 100. Speculative resource scheduler 84 includes a processor 80 coupled to a memory 85. Processor 80 can be any type of processor similar to processor 12 of FIG. 1, and memory 85 can be any type of computer readable media similar to memory 14 of FIG. 1. Memory 85 includes a speculative resource scheduling module 86, which includes instructions that when executed by processor 80, schedules VMs on different hosts within a logical resource pool on a speculative basis in at least ¶ [0014]) and communicatively coupled to the first hardware device (hosts 102-104 in at least Fig. 2 and ¶ [0007] – [0008]), wherein the monitoring and scheduling separate from a host is scheduling of VMs rather than the workloads therein.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring and scheduling VMs separate from a host of Ginzton with the monitoring and scheduling of workloads of Ginzton resulting in a system in which the monitoring and scheduling of workloads is moved from being performed at the host to being performed separate from the host as in the VM scheduling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of better leveraging available infrastructure and pooled resources by moving workload scheduling separate from the host and allowing for better selection of hosts for monitoring and scheduling of both VMs and their workloads (see at least Ginzton ¶ [0002] and ¶ [0023]).
Ginzton teaches monitoring a workload and comparing performance of the workload on different hardware devices and determining the higher performing device but does not specifically teach allocating a subsequent workload, similar to the workload, to the same hardware device as the workload.
However, in analogous art Capps teaches allocate the subsequent workload to the first hardware device or the second hardware device, or both that exhibits higher performance in executing the workload than a different hardware device based, at least in part, on the determined performance characteristic (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the instruction set for the processing unit associated with the performance sensor 236 and stores an instruction set identifier, workload characteristic and performance metric for each instruction set and analyzed processing unit in a performance analyzer database. Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set in at least ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, similar to the workload, to the same hardware device as the workload of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and allocates workloads sharing characteristics with the workload to the same hardware device, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads which still share similar characteristics (see at least Capps ¶ [0020] and ¶ [0008]).

With regard to claim 18, Ginzton teaches wherein the first hardware device is further configured to: receive the command to allocate the workload executed; and allocate the workload to the first hardware device or the second hardware device, or both based, at least in part, on the received command (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration. Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information in at least ¶ [0018] and).
Ginzton teaches monitoring a workload and comparing performance of the workload on different hardware devices and determining the higher performing device but does not specifically teach allocating a subsequent workload, similar to the workload, to the same hardware device as the workload.
However, in analogous art Capps teaches wherein the allocated workload is a workload executed subsequent to the plurality of workloads, and allocate the workload executed subsequent to the plurality of workloads; and allocate the workload executed subsequent to the plurality of workloads to the first hardware device or the second hardware device, or both (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the instruction set for the processing unit associated with the performance sensor 236 and stores an instruction set identifier, workload characteristic and performance metric for each instruction set and analyzed processing unit in a performance analyzer database. Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set in at least ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, similar to the workload, to the same hardware device as the workload of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and allocates workloads sharing characteristics with the workload to the same hardware device, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads which still share similar characteristics (see at least Capps ¶ [0020] and ¶ [0008]).

With regard to claim 19, Ginzton teaches wherein the allocated workload is processed by the first hardware device or the second hardware device, or both, as part of a test operation conducted using the first hardware device or the second hardware device, or both (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration. Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information in at least ¶ [0018]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) in view of Capps, JR. et al. Pub. No. US 2010/0153956 A1 (hereafter Capps) as applied to claims 1-6, 9, 11 and 15-19 above and in further view of Wadia et al. Pat. No. US 7,529,814 B2 (hereafter Wadia).

With regard to claim 7, Ginzton and Capps teach the method of claim 1, further comprising:
Ginzton teaches “At 308, as the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150…” in at least ¶ [0023], which itself is in fact a ranking that at least ranks the determined host above the non-determined hosts, and Capps teaches “…Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set” in at least ¶ [0020], which itself is determining to allocate a subsequent workload based on the preferred processing unit being ranked above others, but Ginzton and Capps do not explicitly teach generating a ranking for each of a plurality of hardware devices and allocating subsequent workloads utilizing this ranking of each hardware device.
However, in analogous art Wadia teaches generating, by the processing unit, a ranking for each of the plurality of hardware devices based on the particular characteristics corresponding to the workload processed by the hardware devices (An intractable task in a multi-tier Web server's performance and capacity planning is to identify an optimal hardware configuration that can achieve the performance objectives of a given workload … A database of various hardware types along with their performance and capacity characteristics as claimed by the vendor is created. Within this database, all hardware types are ranked and a Performance Index (PI) representing a relative performance is assigned to each hardware type. This database is constantly updated to accommodate new hardware models and changes to the current models in at least col. 1 line 50 – col. 2 line 52); and
allocating the subsequent workload to the plurality of hardware devices based, at least in part, on the generated ranking (Referring now to FIG. 3, flow diagram 300 illustrates the steps performed by the autonomic algorithm of the present invention (i.e. step 212 of FIG. 2) to identify an optimum hardware configuration and estimate its performance. The algorithm initially starts with a very large cluster of the largest hardware model within a selected hardware brand. It then iteratively narrows down the cluster to an optimum hardware configuration based on the performance objectives and the best practice rules. A database of hardware models and their assigned performance indexes is searched for the closest match at each attempt in at least col. 6 lines 48-61 and In step 304, using a performance simulator model, the performance measurements of the current hardware configuration (CurrConfig) are calculated. The calculated performance measurements are then compared to the performance objectives of the user workload, in step 306 in at least col. 7 line 55 – col. 8 line 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a ranking for each of a plurality of hardware devices and allocating subsequent workloads utilizing this ranking of each hardware device of Wadia with the systems and methods of Ginzton and Capps resulting in a system in which the determining an advantageous host over other hosts, as in Ginzton, and the allocating a subsequent workload based on the preferred processing unit being ranked above others, as in Capps, is further extended to generating a ranking for each of a plurality of hardware devices and allocating subsequent workloads utilizing this ranking of each hardware device, as in Wadia. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further extending the ability to identify an optimum hardware configuration that can achieve the performance objectives of a given workload in an efficient and cost effective manner (see at least Wadia col. 2 line 63 – col. 3 line 2 and col. 1 line 50 – col. 2 line 52).

With regard to claim 8, Capps teaches determining, by the processing unit that a highest ranked hardware device is unable to process the subsequent workload; and allocating the subsequent workload to a second highest ranked hardware device based, at least in part, on the determination (If processing unit 212 is occupied, workload scheduler 232 can assign a different processing unit having less prefetch resources or clear processing unit 212 of its current workload. Workload scheduler 232 bases schedules in part on the priority of the instruction set so that a particular instruction set is upgraded or downgraded based on its relative priority in at least ¶ [0022], Examiner notes that occupied processing unit is unable to process and upgrading or downgrading priority would move allocation up/down the ranking as in the combination with Wadia presented above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) in view of Capps, JR. et al. Pub. No. US 2010/0153956 A1 (hereafter Capps) as applied to claims 1-6, 9, 11 and 15-19 above and in further view of Wadia et al. Pat. No. US 7,529,814 B2 (hereafter Wadia).

With regard to claim 10, Ginzton and Capps teach the apparatus of claim 9,
Ginzton teaches “At 308, as the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150…” in at least ¶ [0023], which itself is in fact a ranking that at least ranks the determined host above the non-determined hosts but Ginzton does not explicitly teach generating a ranking for each of a plurality of hardware devices and allocating the workload utilizing this ranking of each hardware device.
However, in analogous art Wadia teaches wherein the processing unit is further configured to: generate a ranking of the plurality of hardware devices based on the determined performance characteristic of the one or more hardware devices (An intractable task in a multi-tier Web server's performance and capacity planning is to identify an optimal hardware configuration that can achieve the performance objectives of a given workload … A database of various hardware types along with their performance and capacity characteristics as claimed by the vendor is created. Within this database, all hardware types are ranked and a Performance Index (PI) representing a relative performance is assigned to each hardware type. This database is constantly updated to accommodate new hardware models and changes to the current models in at least col. 1 line 50 – col. 2 line 52); and
allocate the workload to the one or more hardware devices based, at least in part, on the generated ranking of the plurality of hardware devices (Referring now to FIG. 3, flow diagram 300 illustrates the steps performed by the autonomic algorithm of the present invention (i.e. step 212 of FIG. 2) to identify an optimum hardware configuration and estimate its performance. The algorithm initially starts with a very large cluster of the largest hardware model within a selected hardware brand. It then iteratively narrows down the cluster to an optimum hardware configuration based on the performance objectives and the best practice rules. A database of hardware models and their assigned performance indexes is searched for the closest match at each attempt in at least col. 6 lines 48-61 and In step 304, using a performance simulator model, the performance measurements of the current hardware configuration (CurrConfig) are calculated. The calculated performance measurements are then compared to the performance objectives of the user workload, in step 306 in at least col. 7 line 55 – col. 8 line 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a ranking for each of a plurality of hardware devices and allocating the workload utilizing this ranking of each hardware device of Wadia with the systems and methods of Ginzton and Capps resulting in a system in which the determining an advantageous host over other hosts, as in Ginzton, and the allocating the workload thereto is further extended to generating a ranking for each of a plurality of hardware devices and allocating the workload utilizing this ranking of each hardware device, as in Wadia. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further extending the ability to identify an optimum hardware configuration that can achieve the performance objectives of a given workload in an efficient and cost effective manner (see at least Wadia col. 2 line 63 – col. 3 line 2 and col. 1 line 50 – col. 2 line 52).

Claims 12-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) in view of Capps, JR. et al. Pub. No. US 2010/0153956 A1 (hereafter Capps) as applied to claims 1-6, 9, 11 and 15-19 above and in further view of Ni et al. Pub. No. US 2018/0352024 A1 (hereafter Ni).

With regard to claim 12, Ginzton teaches wherein the processing unit is configured to send a command generated based on the determined performance characteristic of the one or more hardware devices (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration. Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information in at least ¶ [0018])
Ginzton and Capps do not specifically teach distributing the workload amongst more than one of the devices.
However, in analogous art Ni teaches to cause the one or more hardware devices to distribute the allocated workload amongst the one or more devices (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton and Capps resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

With regard to claim 13, Ginzton and Capps teach the apparatus of claim 9,
Ginzton and Capps do not specifically teach distributing the workload amongst more than one of the devices.
However, in analogous art Ni teaches wherein the one or more hardware devices to which the workload is allocated is configured to allocate a portion of the workload to a hardware device that is different than the one or more hardware devices to which the workload is allocated (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton and Capps resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

With regard to claim 20, Ginzton and Capps teach the system of claim 17,
Ginzton and Capps do not specifically teach distributing the workload amongst more than one of the devices.
However, in analogous art Ni teaches wherein the circuitry external to the first hardware device is configured to: divide the workload into at least two sub-workloads; allocate a first sub-workload to the first hardware device; allocate a second sub-workload to the second hardware device; and cause the first hardware device and the second hardware device to process the first and second sub-workloads substantially concurrently (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton and Capps resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

With regard to claim 21, Ginzton and Capps teach the system of claim 17,
Ginzton and Capps do not specifically teach distributing the workload amongst more than one of the devices.
However, in analogous art Ni teaches wherein the first hardware device is configured to allocate a portion of the workload to the second hardware device (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton and Capps resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

With regard to claim 22, Ginzton teaches the system of claim 17, wherein the workload is allocated to the first hardware device, and wherein the first hardware device is configured to:
Ginzton and Capps do not specifically teach determining a threshold amount of processing resources and time to complete.
However, in analogous art Ni teaches determine that processing the workload will consume greater than a threshold amount of processing resources, will take longer than a threshold time period to complete, or both; and re-allocate the workload to the second hardware device in response to the determination (The performance metric ratios and the interpolation function then can be used to compute the amount of a given size of data that should be distributed to each of the types of servers of the cluster so that all servers in the cluster will nominally complete their execution of the data (which may comprise database requests or other types of requests) at approximately the same time. For example, a faster server may be given a larger amount of data to process compared to a slower server, but both servers will take approximately the same amount of time to process their respective loads. The amount of data to be assigned to each type of server to achieve concurrent workload completion is determined as noted above and described in detail below. The load balance then can be configured so as to distribute more load to servers that have a higher performance capability than other servers in at least ¶ [0036]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the determining a threshold amount of processing resources and time to complete of Ni with the systems and methods of Ginzton and Capps resulting in a system in which the workload allocation, as in Ginzton, considers a threshold amount of processing resources and time to complete, as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) in view of Capps, JR. et al. Pub. No. US 2010/0153956 A1 (hereafter Capps) as applied to claims 1-6, 9, 11 and 15-19 above and in further view of Sun et al. Pub. No. US 2020/0374974 A1 (hereafter Sun).

With regard to claim 14, Ginzton and Capps teach the apparatus of claim 9,
Ginzton and Capps do not specifically teach that the workload is part of a machine learning algorithm.
However, in analogous art Sun teaches wherein the workload is performed as part of a machine learning operation (While offloading the processing of the data to the application server conserves processing and battery resources on the user equipment, transmitting large amounts of data through a data network can increase latency because the data has to travel further (in terms of both time and distance) before the data is processed. As a result, offloading data to an application server, either in a remote location or in the cloud, can be impractical for some application workloads, such as application workloads … machine learning … rather than having a user equipment offload data to an application server, the data can be processed using a geographically distributed architecture referred to as multi-access edge computing (MEC). In the distributed MEC architecture, computing nodes can be geographically distributed across a network (e.g., a data network, a core network, a radio access network, and/or the like), and the data can be offloaded to one or more computing nodes in the network that are closest to the user equipment in at least ¶ [0009] – [0010]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the workload is part of a machine learning algorithm of Sun with the systems and methods of Ginzton and Capps resulting in a system in which Ginzton’s allocating a workload to a higher performance hardware device is operating on a machine learning workload, as in Sun. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as a person having ordinary skill in the art would have realized the benefits of enacting Ginzton’s allocating a workload to a higher performance hardware device within the context of a machine learning application provided the machine learning application workload with improved performance and efficiency by selected a higher performing device for that workload (see at least Sun ¶ [0009] – [0010]).

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

As acknowledged by the Office Action, the processing unit can “include a full-Linux capable, cache-coherent 64-bit RISC-V processor, a U54-MC computing core, or other processing device configured to perform processing operations corresponding to workloads performed by the hardware devices 116-1 to 116-N.” As such, one of ordinary skill in the art would, given the context provided in the specification, understand the sufficient structure of the processing unit to perform the claimed function. Accordingly, Applicant respectfully submits that the claims and/or limitation thereof should not be interpreted under 35 USC § 112(f).
With regard to point (a), Examiner respectfully disagrees with Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) ) except when Applicant has acted as their own lexicographer and explicitly set forth a definition for a claim term (see MPEP § 2173.05(a) “Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained”). Applicant has not met the requirement for explicitly defining “processing unit”. Instead, Applicant has merely cited to exemplary language from the specification. Exemplary language does not constitute a definition. Therefore, no special meaning is afforded to “processing unit”. Further, as Applicant points of “microprocessor” or “central processing unit” are possibilities, however, “processing unit” could also be a software module performing some processing or some other entity called “processing unit”, as such, “processing unit” does not have an art-recognized sufficiently definite structure. Thus, when evaluating the claims for invocation of 35 U.S.C. § 112(f), the claims do in fact invoke 35 U.S.C. § 112(f), see analysis in Claim Interpretation above. Thus the broadest reasonable interpretation of the structure of the “processing unit” is the exemplary embodiments of ¶ [0018] and equivalents thereof. Argument has not been found to be persuasive.
Applicant acknowledges the acceptance of Applicant’s participation in the DSMER Pilot Program. Accordingly, Applicant defers responding to the subject-matter eligibility rejections under 35 USC §101 as provided under the DSMER Pilot Program.
With regard to point (b), Examiner respectfully disagrees. Please see flowchart below, available on the uspto.gov website under the DSMER Pilot Program. Applicant is required to submit a response to any Subject Matter Eligibility (SME) rejection when submitting a Request for Continued Examination (RCE). Because Applicant requested entry of their After-Final submission as their response in their RCE and the After-Final response did not contain a response to the SME rejections, Applicant’s response with the RCE is not fully responsive. For the sake of compact prosecution, Examiner will not hold the response not fully responsive, however, Applicant is reminded that they are required to respond to the SME rejection in their next response of such a response will be considered as not fully responsive.

    PNG
    media_image1.png
    776
    1003
    media_image1.png
    Greyscale
Applicant’s argument has not been found to be persuasive.
Although Applicant does not dispute that the speculative resource scheduler 84 of Ginzton includes a processing unit, Ginzton sates that the “speculative virtual machine (“VM”) resource scheduler for a VM that is hosted by a primary host server.” (Para. [0003]). Accordingly, it appears that Ginzton specifically teaches that the processing unit is not separate from a host.” Accordingly, Applicant respectfully submits that Ginzton does not teach each and every limitation of claims 1, 9, and 17 as previously presented.
With regard to point (c), Examiner respectfully disagrees with Applicant. Ginzton teaches monitoring and scheduling workloads by a processing unit, see detailed mapping in rejection above, but does not specifically teach that the processing unit is separate from a host. However, Ginzton also teaches monitoring and scheduling processing unit separate from a host (A speculative resource scheduler 84 is coupled to hosts 102-104 via network link 100. Speculative resource scheduler 84 includes a processor 80 coupled to a memory 85. Processor 80 can be any type of processor similar to processor 12 of FIG. 1, and memory 85 can be any type of computer readable media similar to memory 14 of FIG. 1. Memory 85 includes a speculative resource scheduling module 86, which includes instructions that when executed by processor 80, schedules VMs on different hosts within a logical resource pool on a speculative basis in at least ¶ [0014]), wherein the monitoring and scheduling separate from a host is scheduling of VMs rather than the workloads therein. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring and scheduling VMs separate from a host of Ginzton with the monitoring and scheduling of workloads of Ginzton resulting in a system in which the monitoring and scheduling of workloads is moved from being performed at the host to being performed separate from the host as in the VM scheduling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of better leveraging available infrastructure and pooled resources by moving workload scheduling separate from the host and allowing for better selection of hosts for monitoring and scheduling of both VMs and their workloads (see at least Ginzton ¶ [0002] and ¶ [0023]). Argument has not been found to be persuasive.
First, as discussed above, Ginzton includes a “speculative virtual machine (“VM”) resource scheduler for a VM that is hosted by a primary host server.” (Para. [0003]). In Ginzton, “speculative resource scheduler 84 issues commands that cause VM 150 to physically migrate to host 103 or host 104 by powering down or suspending the VM on the primary host (i.e., host 102), and powering up or resuming the VM on a different secondary host (1.e., host 103 or host 104).” (Para. [0015]). Accordingly, GInzton[sic] appears to teach signaling associated with the host at least because the speculative resource scheduler is hosted by the host and generate the commands described in Ginzton and therefor does not teach, at minimum, the above-emphasized imitations of claims 1 and 9, as amended.
With regard to point (c), Examiner respectfully disagrees with Applicant. First, The Speculative Resource Scheduler 84 is clearly separate from hosts 103, 102 and 104, see at least Fig. 2. Second, Applicant’s allegation “GInzton[sic] appears to teach signaling associated with the host at least because the speculative resource scheduler is hosted by the host and generate the commands described in Ginzton” fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. That is, there is no teaching whatsoever in Ginzton, nor cited by Applicant, that Ginzton signals associated with the host. Further, see at least ¶ [0024] wherein the workload of the VM 150 has been allocated to another host. Further, the allocation has been performed in the absence of signaling from the host or another host. That is, the speculative execution and decision of host on which to allocate the workload is made by the Speculative Resource Scheduler 84 (see also FIG. 3 is a flow diagram of the functionality of speculative resource scheduler 84 in at least ¶ [0019] and Fig. 3) where the Speculative Resource Scheduler 84 is not a part of the hosts 102-104 and therefore no signaling has been performed associated with the host. Argument has not been found to be persuasive.
Capps is merely cited as teaching “allocating a subsequent workload that has characteristics corresponding to the particular characteristics to the hardware device that exhibits higher performance in executing the workload than a different hardware device,” with respect to claim 1 (as well as generally with respect to claim 9). However, from Applicant’s review, Capps does not cure the deficiencies of Ginzton with respect to, at minimum, the above-emphasized imitations of claims 1 and 9, as amended.
With regard to point (d), Examiner respectfully disagrees with Applicant. Capps, in at least ¶ [0020], also shows allocation of a workload in the absence of signaling associated with the host. The processing units 210, 212, and 214, hosts, do not signal for allocation of a subsequent workload. At best, performance sensors supply data to the performance analyzer 234, however, it is the performance analyzer 243 and workload scheduler 232 which signal allocation of subsequent workloads based on their analysis and characteristics they stored. See at least Fig. 2 wherein the performance analyzer 243 and workload scheduler 232 are separate as part of the Operating System 230, not part of the host processing units 210-214. Argument has not been found to be persuasive.
Accordingly, GInzton[sic] appears to teach signaling associated with the host at least because the speculative resource scheduler is hosted by the host and generate the commands described in Ginzton and therefor does not teach, at minimum, a first hardware device separate from the host and/or a second hardware device separate from the host. Further, Ginzton is silent with respect to performing operations “as part of a test operation conducted using the first hardware device and the second hardware device,” as recited by amended claim 17.
In contrast, Ginzton discloses “speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time.” (Para. [0018]). “It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration.” (Para. [0018]). “Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information.” (Para. [0018]). By so stating, Ginzton appears to disclose operations that are performed during operation (e.g., runtime of the VM systems described in Ginzton) and therefor does not appear to teach, at minimum, performing operations “as part of a test operation conducted using the first hardware device and the second hardware device,” as recited by amended claim 17.
With regard to point (e), Examiner respectfully disagrees with Applicant. Applicant argument is predicated on testing not being able to be performed in real-time. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “testing not being able to be performed in real-time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, see at least Fig. 3 and ¶ [0019] of Ginzton “FIG. 3 is a flow diagram of the functionality of speculative resource scheduler 84 or other resources of the logical resource pool when speculatively scheduling resources within the logical resource pool of FIG. 2 in accordance with one embodiment”. That is, speculative processing is a test operation testing the hardware devices as to which is more advantageous. Argument has not been found to be persuasive.
Capps is merely cited as teaching “allocate the subsequent workload to the first hardware device or the second hardware device, or both that exhibits higher performance in executing the workload than a different hardware device based, at least in part, on the received command,” with respect to claim 17. However, from Applicant’s review, Capps does not cure the deficiencies of Ginzton with respect to, at minimum, the above-emphasized imitations of claim 17, as amended.
With regard to point (f), Examiner respectfully disagrees with Applicant. Applicant' s arguments with respect to claim(s) has been considered but is moot because the rejection does not rely on Capps for any teaching or matter specifically challenged in the argument. That is, Capps has not been relied on to teach the above-emphasized imitations of claim 17, as amended (“as part of a test operation conducted using the first hardware device and the second hardware device”). To the extent that Applicant is arguing the references individually, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That is, Examiner has relied on Ginzton to teach the argued limitations, see detailed mapping in rejection above as well as response above. Argument has not been found to be persuasive.
The Office Action goes to acknowledge that “Ginzton does not specifically teach specialized processors comprising at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator. The Office Action cites to Capps for these limitations, however, in doing so the Office Action appears to incomprehensibly analogize Applicant’s hardware devices to the hosts of Ginzton and the video engine, crypto engine, and vector engine of Capps. Applicant respectfully submits that this inconsistent treatment of Applicant’s claimed hardware devices does not render the claims obvious based on the combination of Ginzton and Capps. Stated alternatively, at least because the hosts of Ginzton are neither analogous to, nor indicative of the video engine, crypto engine, and vector engine of Capps, they cannot be applied on an ad hoc basis to Applicant’s claims in any meaningful way. Further, Applicant respectfully submits that the person having ordinary skill in the art would not understand how a host would sometimes be analogous to a video engine, crypto engine, and vector engine and therefore would not be motivated Ginzton and Capps to arrive at the subject matter claimed in claim 2.
With regard to point (g), Examiner respectfully disagrees with Applicant. First, Applicant fundamentally misunderstands the combination. Ginzton teaches hardware devices but does not specifically specify what type of hardware device they are. Claim 2 requires “at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator, or any combination thereof”. Capps teaches, in at least ¶ [0019], “FIG. 2 depicts a multi-processor system having at least three processing units 210, 212 and 214, with each having heterogeneous workload processing characteristics represented by differing proportions of physical hardware logic … processing unit 214 includes a number of specialized functional elements designed to more efficiently perform specialized tasks, such as a video engine 224, a crypto engine 226 and a vector engine 228”. That is, Capps teaches hardware devices that more efficiently perform specialized functions. This is what a hardware accelerator does. Thus, Capps teaches the type of hardware devices as claimed hardware accelerator, cryptographic accelerator, etc.). Applicant asserts that Examiner has “incomprehensibly analogize Applicant’s hardware devices to the hosts of Ginzton and the video engine, crypto engine, and vector engine of Capps”, however, this is not what is presented in the rejection above.
Instead, It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the specialized processors of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and between differing general purpose and specialized processors, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads as well as more efficiently executing workloads of specialized functions (see at least Capps ¶ [0019] - [0020] and ¶ [0008]). Thus, implementing specialized accelerator hardware as the hardware devices of Ginzton.
Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195